Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 
Response to Amendment
The 35 U.S.C. § 112(b) rejection to claim 11 has been withdrawn in view of current amendments.

Response to Arguments
Applicant’s arguments, see pp.8-9, filed September 19, 2022, with respect to the rejection(s) of claim(s) 1-6, 8-19, 21, and 22 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 11-13, 15, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Beard et al. (US Patent No. 9,710,709) further in view of Kuhara (US 2018/0107213).

Regarding claim 1 Cyril discloses a method for sensing an environment in which an unmanned aerial vehicle (UAV) is configured to operate, the method comprising, with aid of one or more processors onboard the UAV individually or collectively: 
obtaining video data of the environment, wherein the video data is collected using a binocular video camera mounted on the UAV (Figure 1 shows an UAV that comprises camera 12A and 12B which are installed in a forward-looking direction of the UAV and that capture a succession of images of the same scene – [0012-0013]), the binocular video camera is configured to capture a left-eye image and a right-eye image, and the video data includes the left-eye image and the right-eye image (images 20A and 20B, images 30A and 30B in respectively Figures 2 and 5); 
encoding the video data to generate stereoscopic video data (compression of multi-view video – [0006]; 3D images produced from the sequence of images – [0031]).
Cyril further discloses transmitting the video data to a terminal remote to the UAV (transmitting the two sequences of video data to a unit on the ground – [0014]).
However, fails to explicitly disclose encoding the video data to generate encoded video data; and transmitting the encoded video data to enable a head-mounted display (HMD) of a terminal remote from the UAV to display the left-eye image to a left eye of a viewer wearing the HMD, and display the right-eye image to a right eye of the viewer.
In his disclosure Beard teaches encoding the video data to generate encoded video data (Figure 1B shows UAV 102 having image compression/storage module 110 which a person with ordinary skill in the art would know generates encoded data); and transmitting the encoded video data to enable a head-mounted display (HMD) of a terminal remote from the UAV (Figure 1B shows UAV 102 which may include a wireless transceiver (col.6, 48-51) for sending the compressed images to base station 150 which sends the image data to goggles 182).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Beard into the teachings of Cyril because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
However, Beard is silent on how the disclosed goggles display images and fails to explicitly teach to display the left-eye image to a left eye of a viewer wearing the HMD, and display the right-eye image to a right eye of the viewer.
In his disclosure Kuhara teaches to display the left-eye image to a left eye of a viewer wearing the HMD, and display the right-eye image to a right eye of the viewer (Figures 1 and 2 show unmanned aerial vehicle 1 transmitting video to HMD 3 – [0077, 0091]; the configuration of HMD 3 is shown in Fig. 7 the video display control unit 312 expands compressed video data and displays video on the display unit 35; it is noted a person with ordinary skill in the art would know that in order for an HMD to properly function images corresponding to both the left eye and the right eye need to be displayed).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuhara into the teachings of Cyril because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 5 Cyril discloses the method of claim 1. However, fails to explicitly disclose wherein the terminal is configured to display a first person view (FPV) of the environment based on the encoded video data.
In his disclosure Kuhara teaches the terminal is configured to display a first person view (FPV) of the environment based on the encoded video data (the head-mounted display is mounted on the head of the operator to display video transmitted from the UAV; the head-mounted display displays video captured in first-person view – [0077]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuhara into the teachings of Cyril because such incorporation prevents continuous flight of the unmanned aerial vehicle beyond a visual range within which the unmanned aerial vehicle is visible to the operator (par. [0009]).

Regarding claim 6 Cyril discloses the method of claim 5. However, fails to explicitly disclose wherein the terminal is configured to allow a user to control and navigate the UAV from the first person view (FPV).
In his disclosure Kuhara teaches the terminal is configured to allow a user to control and navigate the UAV from the first person view (FPV) (the head-mounted display is mounted on the head of the operator to display video transmitted from the UAV; the head-mounted display displays video captured in first-person view; the operator is able to control the UAV either through visual observation or while viewing video displayed on the head mounted display – [0077]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuhara into the teachings of Cyril because such incorporation prevents continuous flight of the unmanned aerial vehicle beyond a visual range within which the unmanned aerial vehicle is visible to the operator (par. [0009]).

Regarding claim 11 Cyril discloses the method of claim 1. Cyril further transmits stereoscopic video data to a unit on the ground (par. [0014]).
However, fails to explicitly disclose wherein the transmitting the encoded video data includes transmitting the encoded data to a ground station to enable the ground station to: decode the encoded video data to obtain the video data, and transmit the video data to the terminal.
In his disclosure Beard teaches wherein the transmitting the encoded video data includes transmitting the encoded data to a ground station (Figure 1B shows UAV 102 having image compression/storage module 110 which a person with ordinary skill in the art would know generates encoded data and may include a wireless transceiver (col.6, 48-51) for sending the compressed images to base station 150; note base station 150 is being interpreted as the ground station) to enable the ground station to: decode the encoded video data to obtain the video data (base station includes a codebook for decompressing the one or more images – col.9, 3-7), and transmit the video data to the terminal (Figure 1B shows base station 150 transmitting the video data to goggles 182).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Beard into the teachings of Cyril because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 12 Cyril discloses the method of claim 1, further comprising: processing the video data of the environment to obtain a predetermined visual effect before encoding the video data (processing the frames of the sequence of images to perform stabilization of said images to compensate for the vibrations of the images – [0020-0022]; note the vibrations are interpreted as the visual effect).

Regarding claim 13 Cyril discloses the method of claim 12, wherein the predetermined visual effect comprises smooth rendering of the video data with reduced jitter (processing the frames of the sequence of images to perform stabilization of said images to compensate for the vibrations of the images – [0020-0022]; note the vibrations are interpreted as the visual effect).

Claim 15 corresponds to the system performing the method of claim 1. Therefore, claim 15 is being rejected on the same basis as claim 1.

Claim 18 corresponds to the non-transitory computer-readable medium storing instructions that, when executed, cause a processor to perform the method of claim 1. Therefore, claim 18 is being rejected on the same basis as claim 1.

Regarding claim 21 Cyril discloses the method of claim 1, wherein the left-eye image and the right-eye image are captured at a same time (Figures 2, 4, and 5 show right and left images captured at the same time). However, fails to explicitly disclose the HMD is configured to display the left-eye image and the right-eye image at a same time.
In his disclosure Kuhara teaches the HMD is configured to display the left-eye image and the right-eye image at a same time (Video Transmission Control Unit 116 of the UAV transmits the video in real time – [0101], Figure 5, [0004, 0038]; it is noted a person with ordinary skill in the art would know that in order for an HMD to properly function both the left eye image and the right eye image need to be displayed at the same time).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kuhara into the teachings of Cyril because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claims 2, 4, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Beard et al. (US Patent No. 9,710,709) further in view of Kuhara (US 2018/0107213) further in view of Rabii et al. (US 2016/0227191).

Regarding claim 2 Cyril discloses the method of claim 1. However, fails to explicitly disclose wherein the video data is encoded using multi-ocular joint encoding.
In his disclosure Rabii teaches the video data is encoded using multi-ocular joint encoding (Multi-view Video Coding – [0025]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Rabii into the teachings of Cyril because a person of ordinary skill has good reason to pursue the known options within his or her grasp if this lead to the anticipated success.

Regarding claim 4 Cyril discloses the method of claim 2. Cyril further discloses using multi-view video compression (par. [0006]) to process multiple image views captured by the binocular video camera at a same moment (camera 12A and 12B which are installed in a forward-looking direction of the UAV and that capture a succession of images of the same scene – [0012-0013]).
However, is silent on the multi-ocular joint encoding comprises applying inter-frame prediction between multiple image views.
In his disclosure Rabii teaches the multi-ocular joint encoding comprises applying inter-frame prediction between multiple image views (inter-view prediction/ inter-layer prediction – [0026]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Rabii into the teachings of Cyril because a person of ordinary skill has good reason to pursue the known options within his or her grasp if this lead to the anticipated success.

Claim 16 corresponds to the system performing the method of claim 2. Therefore, claim 16 is being rejected on the same basis as claim 2.

Claim 19 corresponds to the non-transitory computer-readable medium storing instructions that, when executed, cause a processor to perform the method of claim 2. Therefore, claim 19 is being rejected on the same basis as claim 2.

Claims 3, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Beard et al. (US Patent No. 9,710,709) further in view of Kuhara (US 2018/0107213) further in view of Rabii et al. (US 2016/0227191) further in view of Lee et al. (US 2014/0247370).

Regarding claim 3 Cyril discloses the method of claim 2. However, fails to explicitly disclose wherein the multi-ocular joint encoding comprises performing inter-frame prediction based on positional information of the binocular video camera.
In his disclosure Rabii teaches the multi-ocular joint encoding comprises performing inter-frame prediction (inter-view prediction/ inter-layer prediction – [0026]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Rabii into the teachings of Cyril because a person of ordinary skill has good reason to pursue the known options within his or her grasp if this lead to the anticipated success.
However, fails to explicitly disclose performing inter-frame prediction based on positional information of video camera.
In his disclosure Lee teaches performing inter-frame prediction based on positional information of video camera (inter-frame camera motion measurer – [0095], Figure 4).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Cyril because such incorporation improves the final result by improving an image stabilization method.

Claim 17 corresponds to the system performing the method of claim 3. Therefore, claim 17 is being rejected on the same basis as claim 3.

Regarding claim 22 Cyril discloses the method of claim 2. However, fails to explicitly disclose wherein the multi-ocular joint encoding includes correlating the video data based on positional information of the binocular video camera and temporal information of the video data, and reducing information redundancy in the video data.
In his disclosure Rabii teaches reducing information redundancy in the video data (Multi-view Video Coding – [0025]; a person with ordinary skill in the art would know a result of video coding the reduction of information redundancy in the video data).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Rabii into the teachings of Cyril because a person of ordinary skill has good reason to pursue the known options within his or her grasp if this lead to the anticipated success.
However, fails to explicitly disclose wherein the multi-ocular joint encoding includes correlating the video data based on positional information of the binocular video camera and temporal information of the video data.
In his disclosure Lee teaches the multi-ocular joint encoding includes correlating the video data based on positional information of the binocular video camera and temporal information of the video data (inter-frame camera motion measurer – [0095], Figure 4).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lee into the teachings of Cyril because such incorporation improves the final result by improving an image stabilization method.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Beard et al. (US Patent No. 9,710,709) further in view of Kuhara (US 2018/0107213) further in view of Chang et al. (CN 203193785U).

Regarding claim 8 Cyril discloses the method of claim 1. However, fails to explicitly disclose wherein the terminal further comprises a pair of virtual reality (VR) or augmented reality (AR) enabled glasses.
In his disclosure Chang teaches the terminal further comprises a pair of virtual reality (VR) or augmented reality (AR) enabled glasses (a pair of glasses which includes a wireless receiver for receiving video data transmitted by an unmanned aerial vehicle – [0021]; the wireless video glasses are a video receiving terminal with virtual reality technology – [0040]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chang into the teachings of Cyril because such incorporation solves the problem of heavy load of the person utilizing the system (par. [0014]). 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Beard et al. (US Patent No. 9,710,709) further in view of Kuhara (US 2018/0107213) further in view of Zhang et al. (US Patent No. 9,703,288).

Regarding claim 9 Cyril discloses the method of claim 1. However, fails to explicitly disclose wherein at least one video camera of the binocular video camera is operably coupled to the UAV via a carrier.
In his disclosure Zhang teaches at least one video camera of the binocular video camera is operably coupled to the UAV via a carrier, and the carrier is configured to move the at least one video camera with respect to the UAV (an optical system attached to a gimbal system – col.24, lines 7-13; it is noted the gimbal system is being interpreted as the carrier).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhang into the teachings of Cyril because such incorporation provides automatic stabilization of the acquired images (col.24, lines 7-13).

Regarding claim 10 Cyril discloses the method of claim 9. However, fails to explicitly disclose wherein the carrier is a multi-axis gimbal.
In his disclosure Zhang teaches at least one video camera of the binocular video camera is operably coupled to the UAV via a carrier (an optical system attached to a gimbal system – col.24, lines 7-13; it is noted the gimbal system is being interpreted as the carrier).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Zhang into the teachings of Cyril because such incorporation provides automatic stabilization of the acquired images (col.24, lines 7-13).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (EP 2747420A2) in view of Beard et al. (US Patent No. 9,710,709) further in view of Kuhara (US 2018/0107213) further in view of Green et al. (US 2016/0138919).

Regarding claim 14 Cyril discloses the method of claim 12. Cyril further discloses processing the video data of the environment to obtain the predetermined visual effect (refer to rejection of claim 12). 
However, fails to explicitly disclose generating a virtual motion path of the binocular video camera; and mapping the video data to the virtual motion path to obtain the predetermined visual effect.
In his disclosure Green teaches generating a virtual motion path of the binocular video camera; and mapping the video data to the virtual motion path to obtain the predetermined visual effect (Figure 7 shows places were the camera of the UAV was located at different times, said information has been places with video data).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Green into the teachings of Cyril because such incorporation enhances the experience of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482